Title: Enclosure: Gouverneur Morris to William Short, 5 July 1792
From: Morris, Gouverneur
To: Short, William


Paris, July 5, 1792. “I wrote to you on the twenty eighth and have since receiv’d yours of the same Date. I call’d on the Minister the Day before yesterday and he promis’d me to come to a Settlement of the Accounts in a few Days and to adjust at the same Time the Object of the late Decree. As the Affair is now left to the Responsability of the Executive I presume they will not longer delay it but I shall stimulate them to a Conclusion.…”
